 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT AND DISBURSEMENT AGREEMENT
Dated as of March 5, 2007
     This FIRST AMENDMENT (together with all Exhibits hereto, this “Amendment”)
is among VENETIAN MACAU LIMITED, a Macau corporation (the “Company”), VML US
FINANCE LLC, a Delaware limited liability company (the “Borrower”), VENETIAN
COTAI LIMITED, a Macau corporation (the “Cotai Subsidiary”), THE BANK OF NOVA
SCOTIA, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and, with respect to the Disbursement Agreement
Amendment (as defined below), as disbursement agent (in such capacity, the
“Disbursement Agent”).
PRELIMINARY STATEMENTS:
     A. The Company, the Borrower, the Lenders, the Administrative Agent, Banco
Nacional Ultramarino and Sumitomo Mitsui Banking Corporation, as
Co-Documentation Agents, and Goldman Sachs Credit Partners, L.P., Lehman
Brothers Inc. and Citigroup Global Markets, Inc. as Co- Syndication Agents and
Arrangers, entered into that certain Credit Agreement, dated as of May 25, 2006
(together with all Exhibits and Schedules thereto, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement).
     B. Concurrently with the execution and delivery of the Credit Agreement and
in order to, among other things, memorialize the parties’ agreement pertaining
to mechanics for, conditions applicable to, and allocation of the Company’s
requests for Advances and certain construction related covenants, conditions,
representation and defaults, the Company, the Borrower, the Cotai Subsidiary,
the Administrative Agent, and the Disbursement Agent entered into that certain
Disbursement Agreement, dated as of May 25, 2006 (together with all Exhibits
thereto, the “Disbursement Agreement”).
     C. The Company and the Borrower have requested that the Lenders agree to
amend certain provisions of the Credit Agreement and the Disbursement Agreement
to provide for the matters described herein.
     D. The Lenders whose signatures appear below, constituting the Requisite
Lenders, hereby agree to the amendments set forth in Section 1 on the terms and
conditions contained herein.
     E. If the Repricing Effective Date occurs, the Lenders whose signatures
appear below, constituting all Lenders, hereby agree to the amendments set forth
in Section 2 on the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. General Amendments. Upon the terms and subject to the conditions set forth
herein and in reliance on the representations and warranties of the Loan Parties
set forth herein, the parties hereto hereby agree to the following amendments,
which amendments refer to the Credit Agreement unless specifically noted
otherwise:
(a) Use of Proceeds.

 



--------------------------------------------------------------------------------



 



          (1) A new definition is hereby added in proper alphabetical order in
Section 1.1 as follows:
     ““Non-Project Cost Term Loans” means any Term B Delayed Draw Loans or New
Term Loans none of the proceeds of which are used to fund Project Costs or Cotai
Strip Investments.”
          (2) Subsection 2.1B is hereby amended as follows:
               (a) To replace the first sentence in the second paragraph in its
entirety with the following:
     “Whenever the Borrower desires that Lenders make Term Loans (other than the
initial Credit Extensions on the Closing Date, Non-Project Cost Term Loans and
Term B Delayed Draw Loans on the Term B Delayed Draw Loan Commitment Termination
Date) or Project Cost Revolving Loans, the Borrower shall deliver to the
Disbursement Agent the Advance Request, Borrowing Notice, and related
documentation required by the terms of Section 2.4.1(a) or Section 3.7, as
applicable, of the Disbursement Agreement.”
               (b) To add the words “Non-Project Cost Term Loans or” prior to
the words “Revolving Loans” in the first line of the third paragraph thereof,
and to replace the words “Revolving Loans” with “Loans” in each instance where
it appears in the second and third sentences of such third paragraph.
          (3) The first paragraph of subsection 2.1C is hereby amended as
follows:
               (a) To replace the first and third parenthetical phrases therein
in their entirety as follows: “(other than the initial Credit Extensions on the
Closing Date, Non-Project Cost Term Loans, and Term B Delayed Draw Loans on the
Term B Delayed Draw Loan Commitment Termination Date)”.
               (b) To replace the second parenthetical phrase therein in its
entirety as follows: “(unless in the case of Term Loans other than Non-Project
Cost Term Loans, or Project Cost Revolving Loans, the Administrative Agent shall
have subsequently received a Stop Funding Notice)”.
               (c) To insert the words, “New Term Loans” after the words “Term B
Loans” in clause (a) thereof.
               (d) To insert the following parenthetical after the words
“Disbursement Agent” in clause (x) thereof: “(provided that no Construction
Consultant certificate shall be required to be delivered if Section 3.7 of the
Disbursement Agreement applies with respect to the applicable Advance)”.
          (4) Subsection 2.5A is hereby replaced in its entirety with the
following:
     “A. Revolving Loans. The proceeds of the Revolving Loans (other than any
New Revolving Loans), including any Swing Line Loans, shall be applied by the
Borrower for working capital and general corporate purposes of the Loan Parties
(other than the Immaterial Subsidiaries) to the extent not otherwise
specifically prohibited by the terms of the Loan Documents, including to finance
Non-

 



--------------------------------------------------------------------------------



 



Casino Project Costs (but not Project Costs other than Non-Casino Project
Costs), or to make Cotai Strip Investments or any other investment or payment
permitted hereunder.”
               (5) Subsection 2.5C is hereby replaced in its entirety with the
following:
          “C. Term B Delayed Draw Project Loans. The proceeds of the Term B
Delayed Draw Project Loans shall be applied by the Borrower for working capital
and general corporate purposes of the Loan Parties (other than the Immaterial
Subsidiaries) to the extent not otherwise specifically prohibited by the terms
of the Loan Documents, including to finance Project Costs, or to make Cotai
Strip Investments or any other investment or payment permitted hereunder.”
               (6) Subsection 2.5D is hereby replaced in its entirety with the
following:
          “D. Term B Delayed Draw Non-Casino Loans. The proceeds of the Term B
Delayed Draw Non-Casino Loans shall be applied by the Borrower for working
capital and general corporate purposes of the Loan Parties (other than the
Immaterial Subsidiaries) to the extent not otherwise specifically prohibited by
the terms of the Loan Documents, including to finance Non-Casino Project Costs
(but not Project Costs other than Non-Casino Project Costs), or to make Cotai
Strip Investments or any other investment or payment permitted hereunder.”
               (7) Subsection 2.5E is hereby replaced in its entirety with the
following:
          “E. Term B Funded Project Loans. The proceeds of the Term B Funded
Project Loans shall be applied by the Borrower to repay the Refinanced Debt, pay
Transaction Costs, fund the Interest Escrow Account, pay Project Costs, finance
land concession payments pursuant to Land Concession Contracts permitted by the
terms of this Agreement to be entered into and exist, or for working capital and
general corporate purposes of the Loan Parties (other than the Immaterial
Subsidiaries) to the extent not otherwise specifically prohibited by the terms
of the Loan Documents, including to make Cotai Strip Investments or any other
investment or payment permitted hereunder.”
               (8) Subsection 2.5F is hereby replaced in its entirety with the
following:
          “F. Term B Funded Non-Casino Loans. The proceeds of the Term B Funded
Non-Casino Loans shall be applied by the Borrower to repay the Refinanced Debt,
pay Transaction Costs, fund the Interest Escrow Account, pay Non-Casino Project
Costs (but not Project Costs other than Non-Casino Project Costs), finance land
concession payments pursuant to Land Concession Contracts permitted by the terms
of this Agreement to be entered into and exist, or for working capital and
general corporate purposes of the Loan Parties (other than the Immaterial
Subsidiaries) to the extent not otherwise specifically prohibited by the terms
of the Loan Documents, including to make Cotai Strip Investments or any other
investment or payment permitted hereunder.”
               (9) Subsection 2.5G is hereby replaced in its entirety with the
following:
          “G. New Term Loans and New Revolving Loans. The proceeds of the New
Term Loans and/or New Revolving Loans, if any, shall be applied by the Borrower
for working capital and general corporate purposes of the Loan Parties (other
than the Immaterial Subsidiaries) (including to finance Project Costs, or to the
extent so limited in the applicable Joinder Agreements, Non-Casino Project
Costs, and/or to make Cotai Strip Investments), including any investment or
payment permitted hereunder.”

 



--------------------------------------------------------------------------------



 



               (10) Subsection 2.9A is hereby replaced in its entirety with the
following:
          “A. The Borrower may by written notice to the Co-Syndication Agents
and the Administrative Agent elect to request from time to time (i) prior to the
Revolving Loan Commitment Termination Date, an increase to the existing
Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (ii) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), denominated in U.S. Dollars in an
amount not in excess of $800,000,000 in the aggregate, and not less than
$25,000,000 individually (or such lesser amount which shall be approved by the
Co-Syndication Agents and the Administrative Agent), which amount set forth in
such notice may be a proposed range of new commitments that otherwise comply
with the foregoing requirements. Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments, as the case may be,
shall be effective, which shall be a date not less than 10 Business Days (or
such shorter time as is agreed upon by the Administrative Agent and each
Co-Syndication Agent) after the date on which such notice is delivered to each
Co-Syndication Agent and the Administrative Agent. When available, the
Co-Syndication Agents will deliver a notice to the Borrower and each Lender and
the Administrative Agent setting forth the identity of each Lender or other
Person that is an Eligible Assignee (each, a “New Term Loan Lender” or a “New
Revolving Loan Lender”, as applicable) to which the Co-Syndication Agents have
allocated any portion of such New Revolving Loan Commitments or New Term Loan
Commitments and the amounts of such allocations, and in the case of each notice
to any Revolving Loan Lender, the respective interests in such Revolving Loan
Lender’s Revolving Loans, in each case subject to the assignments contemplated
by this Section; provided that any Lender approached to provide all or a portion
of the New Revolving Loan Commitments or New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment or
New Term Loan Commitment.”
               (11) Subsection 2.9B is hereby amended to delete clause
(3) thereof in its entirety, and to renumber clauses (4) through (7) as clauses
(3) through (6) in appropriate numerical order.
               (12) The first sentence of subsection 4.2 is hereby amended to
add the words “Non-Project Cost Term Loans or” after the words “The obligations
of Lenders to make”.
               (13) The first parenthetical in subsection 4.2B(i) is hereby
replaced in its entirety with: “(in the case of (w) Letters of Credit not issued
in connection with the payment of, or in support of obligations to pay, Project
Costs, (x) Revolving Loans that are not Project Cost Revolving Loans,
(y) Non-Project Cost Term Loans, and (z) any Term B Delayed Draw Loans borrowed
on the Term B Delayed Draw Loan Commitment Termination Date, other than the
Disbursement Agreement)”.
               (14) The first parenthetical in subsection 4.2B(iii) is hereby
replaced in its entirety with: “(and in the case of Loans other than (w) Letters
of Credit not issued in connection with the payment of, or in support of
obligations to pay, Project Costs, (x) Revolving Loans that are not Project Cost
Revolving Loans, (y) Non-Project Cost Term Loans, and (z) any Term B Delayed
Draw Loans borrowed on the Term B Delayed Draw Loan Commitment Termination Date,
the applicable conditions set forth in the Disbursement Agreement)”.

 



--------------------------------------------------------------------------------



 



               (15) The first sentence of Section 5 is hereby amended to add the
words “Non-Project Cost Term Loans or” after the words “Revolving Loans that are
not Project Cost Revolving Loans or”.
(b) Financial Plan. Subsection 6.1(xiii) is hereby replaced in its entirety as
follows:
          “(xiii) Financial Plans: as soon as practicable and in any event no
later than 30 days prior to the beginning of each Fiscal Year, a consolidated
plan and financial forecast for the Active Projects for such Fiscal Year and
each subsequent Fiscal Year through the Maturity Date of the Term B Loans or a
five year period, whichever is less (the “Financial Plan” for such Fiscal
Years), including (a) forecasted consolidated balance sheets and forecasted
consolidated statements of income and cash flows of the Company and its
Restricted Subsidiaries for such Fiscal Years attributable to all Active
Projects, but excluding the results of the Excluded Casinos (this exclusion
includes all of the assets, liabilities, income, stockholders’ equity and cash
flow associated with the Excluded Casinos), together with a pro forma Compliance
Certificate as of December 31st of the next ensuing Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and (b) such
other information and projections for such Fiscal Years as any Lender may
reasonably request;”
(c) Expanded Investment Capacity.
               (1) Subsection 7.3(viii) is hereby replaced in its entirety as
follows:
          “(viii) so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing, Investments in Cotai Strip Excluded
Subsidiaries, the proceeds of which Investments are used by such Cotai Strip
Excluded Subsidiary, to develop and construct Excluded Casino Hotel Resorts (a
“Cotai Strip Investment”) in an aggregate amount at any one time outstanding not
to exceed the sum of (a) $800,000,000 (less (x) at any time prior to the
satisfaction or waiver of all the conditions precedent set forth in Sections 3.1
and 3.4 of the Disbursement Agreement in order for the Company (as defined
therein) to obtain one Advance under Section 3.1 of the Disbursement Agreement
in respect of the Venetian Macao Overall Project, the amount, if any, disbursed
under Section 3.6 of the Disbursement Agreement in excess of (1) $900,000,000
plus (2) any amounts expended on land premiums pursuant to clause (b) of the
definition of Maximum Early Advance Amount; and (y) the amount of loans then
outstanding, if any, to Excluded Subsidiaries developing Casino Operation
Projects made pursuant to subsection 7.3(xxi)) and (b) the aggregate amount of
net-after-tax cash dividends received by any Loan Party from such Cotai Strip
Excluded Subsidiary (other than the dividends received by the Loan Parties to
pay obligations of or related to the Cotai Strip Excluded Subsidiaries or the
Excluded Casinos (including for the payment of income taxes payable in respect
of the income of such Cotai Strip Excluded Subsidiaries or Excluded Casinos)),
the proceeds of which have been deposited into the Term Loan Disbursement
Account;”
               (2) Subsection 7.3(xix) is hereby amended to delete the “and” at
the end thereof.
               (3) Subsection 7.3(xx) is hereby amended to delete the “.” at the
end thereof, and replace it with “;”.
               (4) A new subsection 7.3(xxi) is hereby added in numerical order
as follows:

 



--------------------------------------------------------------------------------



 



          “ (xxi) so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing and subject to the terms of the
Disbursement Agreement, the Loan Parties may make Investments in Excluded
Subsidiaries developing Other Resort Projects to be located on one or more of
Sites 3, 7, and 8 in the form of loans of up to $200,000,000 in the aggregate at
any one time outstanding; provided that the proceeds of such loans are employed
by such Excluded Subsidiaries for payment of costs and expenses in connection
with the development of such Other Resort Projects; provided further that, at
any time prior to (a) the satisfaction (or waiver) of all the conditions
precedent set forth in Sections 3.1 and 3.4 of the Disbursement Agreement in
order for the Company to obtain one Advance under Section 3.1 in respect of the
Venetian Macao Overall Project and (b) the designation of each Cotai Strip
Excluded Subsidiary in which a Cotai Strip Investment has been made as a
Restricted Subsidiary in accordance with this Agreement, the aggregate amount of
loans outstanding pursuant to this clause (xxi), when taken together with all
Cotai Strip Investments made pursuant to subsection 7.3(viii), shall not, at any
time, exceed the aggregate amount of Cotai Strip Investments permitted to be
made under such subsection 7.3(viii) at such time; and”
               (5) Subsection 7.5(viii) is hereby amended by deleting the “and”
at the end thereof.
               (6) Subsection 7.5(ix) is hereby amended by replacing the “.” at
the end thereof with “; and”.
               (7) A new subsection 7.5(x) is hereby added in numerical order as
follows:
          “(x) the Borrower may reimburse its Affiliates for any payments of
Project Costs made by such Affiliates in accordance with Section 3.11 of the
Disbursement Agreement, subject to the conditions of such reimbursements set
forth therein.”
(d) Ferry Financing.
               (1) A new subsection 7.3(xxii) is hereby added in numerical order
as follows:
          “(xxii) so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing and subject to the terms of the
Disbursement Agreement, the Loan Parties may make Investments in the form of
loans to Affiliates of the Loan Parties that are not Loan Parties, provided that
(a) such Indebtedness is incurred for the purpose of financing the acquisition
and/or equipping of ferry vessels to provide ferry service to or from Macau,
(b) such loans made by the Loan Parties shall be secured on a first-priority
basis by the assets so acquired by such Affiliates, and (c) the aggregate
outstanding principal amount of such loans, together with the maximum aggregate
amount of all Contingent Obligations then outstanding to Affiliates pursuant to
subsection 7.4(viii), shall at no time exceed $175,000,000.”
               (2) Subsection 7.4(v) is hereby replaced in its entirety as
follows:
          “(v) the Loan Parties may become liable for Contingent Obligations
made on behalf of Excluded Subsidiaries and Joint Ventures in an amount, when
aggregated (without duplication) with: (a) the amount of Investments made in
Cash and Cash Equivalents pursuant to subsection 7.3(x)(a), (b) the amount of
Contingent Obligations made on behalf of Affiliates pursuant to subsection
7.4(viii), (c) the amount of Investments made in the form of loans to Affiliates
pursuant to subsection 7.3(xxii), and (d) all

 



--------------------------------------------------------------------------------



 



other Contingent Obligations incurred pursuant to this clause, not to exceed
$300,000,000 at any time, so long as both before and after giving effect to the
incurrence of such Contingent Obligation, no Potential Event of Default or Event
of Default has occurred or is continuing; provided that, notwithstanding the
foregoing, the Loan Parties may not become liable for Contingent Obligations
made on behalf of Joint Ventures in excess of $50,000,000 in the aggregate;”
               (3) Subsection 7.4(vi) is hereby amended to delete the “and” at
the end thereof.
               (4) Subsection 7.4(vii) is hereby amended to replace the “.” At
the end thereof with “; and”.
               (5) A new Subsection 7.4(viii) is hereby added in numerical order
as follows:
          “(viii) the Loan Parties may become and remain liable with respect to
Contingent Obligations made on behalf of Affiliates of the Loan Parties that are
not Loan Parties, provided that (a) such Contingent Obligations support
Indebtedness incurred for the purpose of financing the acquisition and/or
equipping of ferry vessels to provide ferry service to or from Macau, (b) such
Indebtedness is not owed to Loan Parties or any Affiliate of any Loan Party, and
(c) the maximum aggregate liability, contingent or otherwise, of the Loan
Parties in respect of all such Contingent Obligations, together with all
Investments made pursuant to subsection 7.3(xxii) then outstanding, shall at no
time exceed $175,000,000.”
               (6) Subsection 7.10(xi) is hereby replaced in its entirety as
follows:
          “(xi) Investments permitted by subsection 7.3, Contingent Obligations
permitted by subsection 7.4 and Restricted Payments permitted by subsection
7.5;”
(e) Four Seasons Macao Operation, Maintenance and Management Agreement
               (1) The definition of “Four Seasons Macao Operation, Maintenance
and Management Agreement” is hereby amended by deleting the word “comparable”
where it appears therein.
               (2) Subsection 7.13A is hereby amended to replace “B, C or D
below” with “B, C, D or F below” and a new subsection 7.13F is hereby added as
follows:
          “F. Four Seasons Macao Operation, Maintenance and Management
Agreement. The Company and the Borrower shall not, and shall not permit any
other Loan Party to, enter into any Four Seasons Macao Operation, Maintenance
and Management Agreement unless such agreement is on terms satisfactory to the
Administrative Agent, evidenced by the Administrative Agent’s prior written
consent, not to be unreasonably withheld or delayed after being afforded a
reasonable period of review.”
(f) Schedule 9.7. Schedule 9.7 is hereby amended to include thereon, or delete
therefrom, as applicable, the items listed on Exhibit A hereto in appropriate
numerical order.
(g) Assignment Fee. Subsection 10.1B(i) is hereby amended to insert the words
“(other than assignments pursuant to the utilization of Section 10.1D in
connection with the First Amendment)” after the words “fee of $2,000 in respect
of assignments” where it appears therein.

 



--------------------------------------------------------------------------------



 



(h) In General. A new definition is hereby added in proper alphabetical order in
Section 1.1 as follows:
     “First Amendment” means the First Amendment to Credit Agreement and
Disbursement Agreement, dated as of March 5, 2007, among the Company, the
Borrower and the Administrative Agent.”
(i) Disbursement Agreement Amendment. The Disbursement Agreement is hereby
amended to give effect to all amendments and modifications as set forth in the
amendment attached hereto as Exhibit B (the “Disbursement Agreement Amendment”),
and the Administrative Agent is hereby authorized to enter into any and all
documentation, amendments or modifications of any Loan documents necessary or
advisable in connection with effecting the intent of such Disbursement Agreement
Amendment.
2. Repricing Amendments.
(a) Price Reduction. Upon the terms and subject to the conditions set forth
herein and in reliance on the representations and warranties of the Loan Parties
set forth herein, the Lenders hereby agree that notwithstanding the definition
of “Applicable Margin” as set forth in the Credit Agreement, the Applicable
Margin with respect to each Class of Loans as to which this Section 2 becomes
effective shall be:
               (1) With respect to Term B Delayed Draw Loans, at all times from
and after the Repricing Effective Date (i) for Loans accruing interest as Base
Rate Loans, 1.25%, and (ii) for Loans accruing interest as Eurodollar Rate
Loans, 2.25%.
               (2) With respect to Term B Funded Loans, at all times from and
after the Repricing Effective Date (i) for Loans accruing interest as Base Rate
Loans, 1.25%, and (ii) for Loans accruing interest as Eurodollar Rate Loans,
2.25%.
               (3) With respect to Local Term Loans, (i) until the commencement
of the first Interest Period following the Venetian Macao Completion Date,
(A) for Loans accruing interest as Base Rate Loans, 1.25%, and (B) for Loans
accruing interest as HIBOR Rate Loans, 2.25%; and (ii) from the commencement of
the first Interest Period following the Venetian Macao Completion Date, the
applicable percentage set forth below corresponding to the relevant Consolidated
Leverage Ratio:

          Consolidated   Applicable Margin For Base Rate   Applicable Margin For
HIBOR Leverage Ratio   Local Term Loans   Local Term Loans
Greater than 2.0:1.0
  1.25%   2.25%
Greater than 1.5:1.0 but less than or equal to 2.0:1.0
  1.00%   2.00%
less than or equal to 1.5:1.0
  0.75%   1.75%

 



--------------------------------------------------------------------------------



 



               (4) With respect to Revolving Loans (including Swing Line Loans),
(i) until the commencement of the first Interest Period following the Venetian
Macao Completion Date, (A) for Swing Line Loans and other Loans accruing
interest as Base Rate Loans, 1.25%, and (B) for Loans accruing interest as
Eurodollar Rate Loans, 2.25%; (ii) from the commencement of the first Interest
Period following the Venetian Macao Completion Date, the applicable percentage
set forth below corresponding to the relevant Consolidated Leverage Ratio:

              Applicable Margin For Swing   Applicable Margin For Consolidated  
Line Loans and Base   Eurodollar Leverage Ratio   Rate Revolving Loans   Rate
Revolving Loans
Greater than 2.0:1.0
  1.25%   2.25%
Greater than 1.5:1.0 but less than or equal to 2.0:1.0
  1.00%   2.00%
less than or equal to 1.5:1.0
  0.75%   1.75%

The Consolidated Leverage Ratio used to compute the Applicable Margins as set
forth in clause (3)(ii) and (4)(ii) shall be the Consolidated Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrower to
the Administrative Agent. Changes in the Applicable Margins as set forth in such
clauses resulting from a change in the Consolidated Leverage Ratio shall become
effective upon delivery by the Borrower to the Administrative Agent of a new
Compliance Certificate pursuant to subsection 6.1(iv) of the Credit Agreement.
If the Borrower fails to deliver a Compliance Certificate within the time period
for such delivery set forth in subsection 6.1(iv) of the Credit Agreement (the
last day of such period, the “Delivery Date”), the Applicable Margin from and
including each day subsequent to the Delivery Date but not including the date
the Borrower delivers to the Administrative Agent such Compliance Certificate
shall equal the highest Applicable Margin set forth above and from the date the
Borrower delivers such Compliance Certificate to and including the next Delivery
Date, the Applicable Margin shall be based on the Consolidated Leverage Ratio
set forth in such Compliance Certificate.
     (b) Prepayment Premium.
               (1) A new definition is added to subsection 1.1 as follows:
          ““Repricing Transaction” means (i) the incurrence by the Borrower or
any Loan Party of a new tranche of replacement term loans or term loan
commitments under this Agreement or any other agreement (including by way of
conversion of Term B Funded Loans, Term B Delayed Draw Loans, Term B Delayed
Draw Loan Commitments or any Series of New Term Loans into any such new tranche
of replacement term loans, but excluding any new term loans or term loan
commitments under a permitted FF&E Facility) (x) having an effective interest
rate margin that is less than the Applicable Margin for the

 



--------------------------------------------------------------------------------



 



Term B Funded Loans, Term B Delayed Draw Loans, or Series of New Term Loans
referenced in the next clause, and (y) the proceeds of which are used to repay,
in whole or in part, principal of outstanding Term B Funded Loans, Term B
Delayed Draw Loans or any Series of New Term Loans, or to reduce outstanding
Term B Delayed Draw Loan Commitments, it being understood that a conversion of
any such Loans or Commitments into any such new tranche of replacement term
loans or term loan commitments shall constitute a repayment of principal of such
outstanding Term B Funded Loans, Term B Delayed Draw Loans or New Term Loans or
a reduction of outstanding Term B Delayed Draw Loan Commitments, and/or (ii) any
amendment, waiver or other modification to this Agreement which would have the
effect of reducing the Applicable Margin for Term B Funded Loans, Term B Delayed
Draw Loans or any Series of New Term Loans (other than, in each case, any such
transaction or amendment or modification accomplished together with the
substantially concurrent refinancing of all Classes of Loans hereunder).”
               (2) If the amendments in this Section 2 become effective with
respect to the Term B Funded Loans, the following new subsection 2.4B(v) shall
be added to the Credit Agreement as follows:
          “(v) At the time of the effectiveness of any Repricing Transaction the
proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B Funded Loans on or prior to the one year anniversary of the
Repricing Effective Date (as defined in the First Amendment), the Borrower
agrees to pay to Administrative Agent, for the ratable account of each Lender
with outstanding Term B Funded Loans (including each Lender that withholds its
consent to such Repricing Transaction and is replaced or is removed as a Lender
under subsection 10.6D), a fee in an amount equal to 1.0% of the aggregate
principal amount of all Term B Funded Loans held by such Lender and outstanding
on such date immediately prior to the effectiveness of such Repricing
Transaction that are so repaid. Such fee shall be due and payable upon the date
of the effectiveness of such Repricing Transaction.”
               (3) If the amendments in this Section 2 become effective with
respect to the Term B Delayed Draw Loans, the following new subsection 2.4B(vi)
(or, if the amendments set forth in this Section 2 do not become effective with
respect to the Term B Funded Loans, 2.4B(v)) shall be added to the Credit
Agreement as follows:
          “(vi) At the time of the effectiveness of any Repricing Transaction
the proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B Delayed Draw Loans or reduce Term B Delayed Draw Loan
Commitments on or prior to the one year anniversary of the Repricing Effective
Date (as defined in the First Amendment), the Borrower agrees to pay to
Administrative Agent, for the ratable account of each Lender with outstanding
Term B Delayed Draw Loans or Term B Delayed Draw Loan Commitments (including
each Lender that withholds its consent to such Repricing Transaction and is
replaced or is removed as a Lender under subsection 10.6D), a fee in an amount
equal to 1.0% of the aggregate principal amount of all Term B Funded Loans
and/or or Term B Delayed Draw Loan Commitments held by such Lender and
outstanding on such date immediately prior to the effectiveness of such
Repricing Transaction that are so repaid or reduced. Such fee shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.”
3. Conditions to Effectiveness.

 



--------------------------------------------------------------------------------



 



          (a) The effectiveness of the amendments contained in Section 1 hereof,
and in Sections 1 and 2 of the Disbursement Agreement Amendment, are conditioned
upon satisfaction of the following conditions precedent (the date on which all
such conditions have been satisfied being referred to herein as the “Amendment
Effective Date”):
               (1) the Administrative Agent shall have received signatures of
Lenders comprising the Requisite Lenders and shall have received counterparts of
this Amendment signed by each Loan Party and the Disbursement Agent;
               (2) each of the representations and warranties in Section 4 below
shall be true and correct in all material respects on and as of the Amendment
Effective Date;
               (3) the Administrative Agent shall have received payment in
immediately available funds of all reasonable and documented expenses incurred
by the Administrative Agent (including, without limitation, reasonable and
documented legal fees) then reimbursable under the Credit Agreement and/or the
Disbursement Agreement (including in connection with this Amendment and the
documents and transactions related hereto) and for which invoices have been
presented on or before the Amendment Effective Date;
               (4) the Administrative Agent, the Disbursement Agent and the
Lenders shall have received a favorable written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, counsel for the Company, as to the enforceability of
this Amendment (including the Disbursement Agreement Amendment) and otherwise in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and dated as of the Amendment Effective Date; and
               (5) the Administrative Agent shall have received such other
documents, instruments, certificates and approvals as it may reasonably request.
The Administrative Agent will notify the Borrower reasonably promptly upon the
occurrence of the Amendment Effective Date.
          (b) The effectiveness of the amendments contained in Section 2 hereof
are conditioned, with respect to such amendments’ impact upon each individual
Class of Loans, upon satisfaction of the conditions set forth in Section 3(a)
and the following additional conditions precedent (the date on which the
conditions set forth in both Sections 3(a) and 3(b) have been satisfied being
referred to herein as the “Repricing Effective Date”):
               (1) the Administrative Agent shall have received signatures
approving such amendments, with respect to each affected Class of Loans as
designated by the Borrower pursuant to clause (2) below, of 100% of the Lenders
(it being understood that such unanimous vote may be obtained following the
utilization by the Borrower of its option to cause the assignment of Loans
pursuant to subsection 10.6D of the Credit Agreement);
               (2) the Administrative Agent shall have received, at least two
Business Days prior to the Repricing Effective Date, a notice of the Borrower
stating its designation of each Class of Loans to which such amendments in
Section 2 shall apply, which shall be countersigned by the Administrative Agent
as of the Repricing Effective Date, to the extent the required signatures to the
amendment have been obtained;

 



--------------------------------------------------------------------------------



 



               (3) the Administrative Agent shall have received payment in
immediately available funds of all reasonable and documented expenses incurred
by the Administrative Agent (including, without limitation, reasonable and
documented legal fees) then reimbursable under the Credit Agreement and/or the
Disbursement Agreement (including in connection with this Amendment and the
documents and transactions related hereto) and for which invoices have been
presented on or before the Repricing Effective Date; and
               (4) each of the representations and warranties in Section 4 below
shall be true and correct in all material respects on and as of the Repricing
Effective Date.
4. Representations and Warranties. Each of the Company, the Borrower and each of
the Guarantors represents and warrants jointly and severally to the
Administrative Agent, the Disbursement Agent and the Lenders as follows:
          (a) Authority. Each of the Company, the Borrower and each of the
Guarantors has the requisite corporate or other organizational power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder and under the Credit Agreement (as amended hereby) and the
Disbursement Agreement (as amended hereby). The execution, delivery and
performance by each of the Company, the Borrower and each of the Guarantors of
this Amendment, and the performance by each of the Company, the Borrower and
each of the Guarantors of the Credit Agreement (as amended hereby), the
Disbursement Agreement (as amended hereby) and each other Loan Document to which
it is a party have been authorized by all necessary corporate or other
organizational action of such Person, and no other corporate or other
organizational proceedings on the part of each such Person is necessary to
consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered on behalf of each of the Company, the Borrower and each of the
Guarantors. Each of this Amendment and, after giving effect to this Amendment,
the Credit Agreement, the Disbursement Agreement and the other Loan Documents,
(i) is the legal, valid and binding obligation of each Loan Party party hereto
and thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and (ii) is in full force and effect. Neither
the execution, delivery or performance of this Amendment or the performance of
the Credit Agreement (as amended hereby) or the Disbursement Agreement (as
amended hereby), nor the performance of the transactions contemplated hereby or
thereby, will adversely affect the validity, perfection or priority of the
Collateral Agent’s Lien on any of the Collateral or its ability to realize
thereon. This Amendment is effective to amend the Credit Agreement and the
Disbursement Agreement as provided therein.
          (c) Representations and Warranties. After giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement,
the Disbursement Agreement and the other Loan Documents (other than any such
representations and warranties that, by their terms, are specifically made as of
a certain date) are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof.
          (d) No Conflicts. Neither the execution and delivery of this
Amendment, nor the consummation of the transactions contemplated hereby, nor the
performance of and compliance with the

 



--------------------------------------------------------------------------------



 



terms and provisions hereof or of the Credit Agreement (as amended hereby) or
the Disbursement Agreement (as amended hereby) by any Loan Party will, at the
time of such performance, (i) violate or conflict with any provision of its
certificate of formation or limited liability company agreement or other
governing documents of such Person, (ii) violate, contravene or materially
conflict with any Legal Requirement or Contractual Obligation (including,
without limitation, Regulation U), except for any violation, contravention or
conflict which could not reasonably be expected to have a Material Adverse
Effect or (iii) result in or require the creation of any Lien (other than those
permitted by the Loan Documents) upon or with respect to its properties. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Instrumentality or any other Person is required in
connection with the transactions contemplated hereby, other than the
post-effective notice to the Gaming Inspection and Coordination Bureau required
under the Gaming Sub-Concession Contract.
          (e) No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes an Event of Default or Potential
Event of Default.
5. Reaffirmation of Credit Support.
          (a) Each of the Borrower and each Guarantor (each, individually, a
“Credit Support Party” and, collectively, the “Credit Support Parties”) has read
this Amendment and consents to the terms hereof and further hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
obligations of such Credit Support Party under, and the Liens granted by such
Credit Support Party as collateral security for the Indebtedness, obligations
and liabilities evidenced by the Credit Agreement and the other Loan Documents
pursuant to, each of the Loan Documents to which such Credit Support Party is a
party shall not be impaired and each of the Loan Documents to which such Credit
Support Party is a party is, and shall continue to be, in full force and effect
and are hereby confirmed and ratified in all respects.
          (b) Each Credit Support Party (other than the Borrower) acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Credit Support Party is not required by the terms of the
Credit Agreement or any other Loan Document to consent to the amendments to the
Credit Agreement or the Disbursement Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Credit Support
Party to any future amendments to the Credit Agreement or the Disbursement
Agreement.
6. Reference to and Effect on Credit Agreement, Disbursement Agreement and other
Loan Documents.
          (a) Upon and after the effectiveness of this Amendment, (i) each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby and (ii) each reference in
the Disbursement Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Disbursement Agreement, and each reference in
the other Loan Documents to “the Disbursement Agreement”, “thereunder”,
“thereof” or words of like import referring to the Disbursement Agreement,

 



--------------------------------------------------------------------------------



 



shall mean and be a reference to the Disbursement Agreement as amended hereby.
This Amendment is a Loan Document.
          (b) Except as specifically waived or amended above, the Credit
Agreement, the Disbursement Agreement and the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations under and as defined therein.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Secured Party under any of the Loan Documents, nor,
except as expressly provided herein, constitute a waiver or amendment of any
provision of any of the Loan Documents.
7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of any signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
8. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Any failure of the amendments set forth in Section 2 hereof,
or the failure of such amendments with respect to any specific Class or Classes
of Loans, to become effective shall in no way delay the effectiveness of,
invalidate, or render unenforceable, the amendments set forth in Section 1
hereof or the provisions of any other section of this Amendment.
9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
(signature pages follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            VENETIAN MACAU LIMITED,
a corporation organized under the laws of the
Macau Special Administrative Region of the
People’s Republic of China
      By:   /s/ Bradley H. Stone         Name:   Bradley H. Stone       
Title:   Executive Vice President        VML US FINANCE LLC,
a Delaware limited liability company
      By:   /s/ Bradley H. Stone         Name:   Bradley H. Stone       
Title:   Authorized Representative        VENETIAN COTAI LIMITED,
a corporation organized under the laws of the
Macau Special Administrative Region of the
People’s Republic of China
      By:   /s/ Bradley H. Stone         Name:   Bradley H. Stone        
Title:   Authorized Representative   

 



--------------------------------------------------------------------------------



 



         

            Acknowledged and Agreed by:

VENETIAN MACAU FINANCE COMPANY,
a Cayman Islands corporation
      By:   /s/ Bradley H. Stone         Name:   Bradley H. Stone       
Title:   Director        V-HK SERVICES LIMITED,
a corporation organized under the laws of the
Hong Kong Special Administrative Region of the
People’s Republic of China
      By:   /s/ Bradley H. Stone         Name:   Bradley H. Stone       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA
SCOTIA, as Administrative Agent (and, with respect to
the Disbursement Agreement Amendment, as Bank Agent)
      By:   /s/ Ajit Goswami         Name:   Ajit Goswami        Title:  
Director        THE BANK OF NOVA SCOTIA, as Disbursement Agent
      By:   /s/ Ajit Goswami         Name:   Ajit Goswami        Title:  
Director     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE 9.7 AMENDMENTS

     
3.1.9
  Delete limitation currently on the schedule
 
   
3.2.2
   
 
   
3.2.12
  Delete limitation currently on the schedule
 
   
3.3.6(b)(ii)
   
 
   
3.3.13
  Delete limitation currently on the schedule
 
   
3.10
  (keep language in existing Schedule 9.7, but change reference from “ten
(10) days” to “thirty (30) days”)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DISBURSEMENT AGREEMENT AMENDMENT

 